Registration No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM S-8 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 BEAR STATE FINANCIAL, INC. (Exact name of registrant as specified in its charter) ARKANSAS 71-0785261 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 90 0 SOUTH SHACKLEFORD ROAD, SUITE 401 LITTLE ROCK, ARKANSAS (Address of Principal Executive Offices) (Zip Code) BEAR STATE FINANCIAL, INC. EMPLOYEES’ SAVINGS & PROFIT SHARING PLAN (Full title of the plan) Sherri Billings Senior Executive Vice President and Chief Financial Officer Bear State Financial, Inc. 900 South Shackleford Rd. , Suite 401 Little Rock, Arkansas 72211 (Name and address of agent for service) 501-975-6033 (Telephone number, including area code, of agent for service) With a copy to: David McDaniel Kutak Rock LLP 124 West Capitol Ave. , Suite 2000 Little Rock, Arkansas 72201 501-975-3000 Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, smaller reporting company, or an emerging growth company. See the definitions of “large accelerated filer,” “accelerated filer,” “smaller reporting company,” and “emerging growth company” in Rule 12b-2 of the Exchange Act. Large accelerated filer ☐ Accelerated filer ☑ Non-accelerated filer ☐ (Do not check if a smaller reporting company) Smaller reporting company ☐ Emerging growth company ☐ If an emerging growth company, indicate by check mark if the registrant has elected not to use the extended transition period for complying with any new or revised financial accounting standards provided pursuant to Section 7(a)(2)(B) of the Securities Act. ☐ CALCULATION OF REGISTRATION FEE Title Of Securities To Be Registered Amount To Be Registered (1) Proposed Maximum Offering Price Per Share (2) Proposed Maximum Aggregate Offering Price (2) Amount Of Registration Fee Common Stock, $0.01 par value 100,000 shares Pursuant to Rule 416(a) under the Securities Act of 1933 (the “ Securities Act ”), the number of shares of Common Stock registered hereunder includes such indeterminate number of additional shares of Common Stock as may be offered or issued in the future to prevent dilution resulting from stock splits, stock dividends or similar transactions. In addition, pursuant to Rule 416(c) under the Securities Act, this Registration Statement also covers an indeterminate amount of interests to be offered or sold pursuant to the Bear State Financial, Inc. Employees’ Savings & Profit Sharing Plan. Calculated solely for the purpose of determining the registration fee pursuant to Rule 457(c) and (h) under the Securities Act, based upon the average of the high and low sales prices of the shares of the registrant’s Common Stock as reported on the NASDAQ Stock Market on April 13, 2017. PART I INFORMATION REQUIRED IN THE SECTION 10(a) PROSPECTUS The document(s) containing the information required in Part I of Form S-8 will be sent or given to employees participating in the Bear State Financial, Inc. Employees’ Savings & Profit Sharing Plan (the “ Plan ”), as specified by Rule 428(b)(1) promulgated under the Securities Act. In accordance with Rule 428 and the requirements of Part I of Form S-8, such documents are not being filed with the Securities and Exchange Commission (the “ Commission ”) either as part of this Registration Statement or as prospectuses or prospectus supplements pursuant to Rule 424 promulgated under the Securities Act. These documents and the documents incorporated herein by reference pursuant to Item 3 of Part II of this Registration Statement, taken together, constitute the prospectus as required by Section 10(a) of the Securities Act. PART II INFORMATION REQUIRED IN THE REGISTRATION STATEMENT Item 3. Incorporation of Documents by Reference . The following documents previously filed by Bear State Financial, Inc. (the “ Company ”) with the Commission are incorporated by reference herein: (a) The Company’s annual report on Form 10-K for the fiscal year ended December 31, 2016, filed with the Commission on March 10, 2017 (including portions of the Company’s Definitive Proxy Statement for the 2017 Annual Meeting of Shareholders incorporated therein by reference); (b) The Plan’s annual report on Form 11-K for the fiscal year ended December 31, 2015, filed with the Commission on June 27, 2016; (c) The Company’s current reports on Form 8-K filed on January 18, 2017, January 19, 2017 (not including the current report on Form 8-K as of this date furnishing information under Item 2.02 and Exhibit 99.1 thereto), January 24, 2017,February 21, 2017 and April 19, 2017; and (d) The description of the Company’s Common Stock contained in the Registration Statement on Form 8-A/A filed with the Commission on August 22, 2011, and any amendment or report filed with the Commission for the purpose of updating such description. All documents subsequently filed by the Company or the Plan pursuant to Section 13(a), 13(c), 14 or 15(d) of the Securities Exchange Act of 1934 (the “ Exchange Act ”) after the date of this Registration Statement and prior to the filing of a post-effective amendment to this Registration Statement which indicates that all securities offered have been sold or which deregisters all securities then remaining unsold, shall be deemed to be incorporated by reference in this Registration Statement and to be part hereof from the date of filing of such documents. Any statement in a document incorporated or deemed to be incorporated by reference in this Registration Statement will be deemed to be modified or superseded to the extent that a statement contained in this Registration Statement or in any other later filed document that also is or is deemed to be incorporated by reference modifies or supersedes such statement. Any statement modified or superseded will not be deemed, except as so modified or superseded, to be a part of this Registration Statement. Item 4.Description of Securities. Not applicable. Item 5.Interests of Named Experts and Counsel. Not applicable. 1 Item 6.Indemnification of Directors and Officers. Section 4-27-850 of the Arkansas Business Corporation Act (“
